Christopher HARMON and Rebekah Harmon, Plaintiffs and Appellees, v. Barbara A. FINK, an individual, and Frederick M. Adolf, an individual; John Does 1 through 10, inclusive of any or all persons, known or unknown, claiming or who might claim any right, title estate, or interest in or lien or encumbrance upon the real property described in the Complaint adverse to Plaintiffs' ownership or any cloud upon Plaintiffs' title, whether such claim or possible claim be present or contingent, including the person or persons in possession if the Plaintiffs are not in possession, Defendants,Affirmed.